Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                      Desc
                                      Main Document    Page 1 of 19




  1 Stella Havkin, SBN 134334
    Havkin & Shrago Attorneys at Law
  2 5950 Canoga Avenue, Suite 400
    Woodland Hills, CA 91364
  3
    Telephone No. (818) 999-1568
  4 Facsimile No. (818) 305-6040
    Email: stella@havkinandshrago.com
  5
    Attorneys for Reorganized Debtor Tomer Fridman
  6

  7
                                        UNITED STATES BANKRUPTCY COURT
  8
                   CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO DIVISION
  9

 10
      In re                                                                    Case No. 1:16-bk-11729-MB
 11
      TOMER FRIDMAN,
 12                                                                            Chapter 11
 13                                                                            MOTION FOR APPROVAL OF
 14                       Debtor.                                              COMPROMISE WITH EBF PARTNERS,
                                                                               LLC dba EVEREST BUSINESS
 15                                                                            FUNDING; DECLARATION OF TOMER
                                                                               FRIDMAN; MEMORANDUM OF POINTS
 16                                                                            AND AUTHORITIES
                                                                               [Fed. R. Bankr. P. 9019]
 17

 18

 19

 20             TO THE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE, THE

 21 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

 22             Please take notice that the Reorganized Debtor Tomer Fridman (“Debtor”), hereby move

 23 this Court for an order pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure

 24 approving the Settlement between the Debtor and EBF Partners, LLC dba Everest Business

 25 Funding, a Delaware Limited Liability Company (“Settlement.”)
 26

 27

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           1
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46               Desc
                                      Main Document    Page 2 of 19




  1                              MEMORANDUM OF POINTS AND AUTHORITIES

  2             I.        INTRODUCTION AND BACKGROUND

  3             A.        White City 26, Inc., a California corporation that is owned and controlled by the
  4 Debtor.

  5             B.        The Debtor executed a loan agreement pursuant to which White City borrowed
  6 moneys from EBF on the terms and conditions set forth in the Loan Agreement.

  7             C.        White City granted to EBF a security interest in all of White City’s accounts,

  8 chattel paper, cash, deposit accounts, documents, equipment, general intangibles, instruments,

  9 inventory, or investment property, and all proceeds, as those terms are defined in Article 9 of the

 10 Uniform Commercial Code of the State of California, as amended, pursuant to that certain

 11 Security Agreement and Guaranty attached to the Loan Agreement (the “Security Guaranty

 12 Agreement”).

 13             D.        The Debtor also guaranteed White City’s full performance of all terms and
 14 obligations under the Loan Agreement (the “Guaranty”) pursuant to the Security Guaranty

 15 Agreement.

 16             E.        The Debtor filed a voluntary petition for relief under chapter 13 of title 11 of the
 17 United States Code (the “Bankruptcy Code”) on June 9, 2016 (the “Petition Date”), which

 18 bankruptcy case is styled, In re Fridman, Case No. 1:16-bk-11729-MB (the “Bankruptcy Case”)

 19 and is pending in the United States Bankruptcy Court for the Central District of California, San

 20 Fernando Valley Division. The case was converted to Chapter 11 in December, 2016 during

 21 which time Plaintiff was represented by William Brownstein.

 22             F.        White City defaulted on its obligations under the Loan Agreement on or about
 23 December 1, 2016.

 24             G.        On May 22, 2018, the Debtor commenced an adversary proceeding in the
 25 Bankruptcy Court styled, Fridman v. EBF Partners, Adv. No. 1:18-ap-01060-MB (the “Adversary
 26 Proceeding”), asserting causes of action against EBF under sections 547, 549, and 550 of the

 27 Bankruptcy Code (the “Complaint”).

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           2
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46               Desc
                                      Main Document    Page 3 of 19




  1             H.        The Debtor denies liability for any alleged avoidable transfers and has asserted

  2 various defenses to the relief sought in the Complaint. The parties have entered into a stipulation

  3 pursuant to which EBF agrees to pay $3,500 for the settlement of the claims set forth in the

  4 Complaint and will not be asserting a claim against the Estate. A true and correct copy of the

  5 Stipulation is attached to the Tomer Fridman Declaration as Exhibit “1.”

  6             A. The Major Terms of the Stipulation

  7             Recognizing the risks of litigation, the Debtor and EBF (collectively the “Parties”) agree
  8 that it is in their mutual best interests to settle the dispute. The Parties have agreed to the

  9 following general terms of payment of $3,500 and for the release of its claim against the

 10 bankruptcy estate.

 11             A.        Approval.           The order of the Bankruptcy Court authorizing and approving the
 12 Stipulation and the transactions contemplated therein (the “Approval Order”), does not become a

 13 Final Order until (a) the time to file a timely appeal of the Approval Order under Federal

 14 Bankruptcy Rules of Procedure Rule 8002 has passed and no timely appeal is filed; or (b) if a

 15 timely appeal is filed, all timely filed appeals are dismissed with prejudice or the Approval Order

 16 is affirmed on appeal and is not subject to further appellate review;

 17             B.        Specific terms of settlement:
 18                       The Debtor shall receive $3,500 from EBF and EBF will not be asserting any
 19 claims against the estate.

 20             As set forth herein, the settlement is the product of an arm’s length negotiation between the
 21 Parties, and is in the best interests of the Estate and should be approved.

 22             ARGUMENT.
 23             A. Legal Standards for Approval.
 24             Federal Rule of Bankruptcy Procedure 9019 provides that on motion by a Trustee or
 25 Debtor in Possession, the Court may approve a compromise or settlement. Fed. B. Bankr. P.
 26 9019(a). In this case, the Motion is not being brought by the by the Debtor in Possession.

 27             The decision of whether to approve or reject a proposed compromise is addressed to the
 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           3
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46            Desc
                                      Main Document    Page 4 of 19




  1 sound discretion of the Court and is to be determined by the particular circumstances of each case.

  2 In re Walsh Construction, Inc., 669 F. 1325, 1328 (9th Cir. 1982); In re Woodson, 839 F.2d 610,

  3 620 (9th Cir. 1988); In re A&C Properties, 784 F.2d 1377, 1381 (9th Cir, 1986), cert. denied, 479

  4 U.S. 854, 107 S. Ct. 189 (1986).

  5             A Court should review the following factors in determining whether to approve a proposed
  6 settlement agreement:

  7             (a) The probability of success in the litigation, (b) the difficulty, if any, to be encountered

  8                  in the matter of collection, (c) the complexity of the litigation involved, and the
  9                  expense, inconvenience and delay necessarily attending it, and (d) the paramount
 10                  interests of the creditors and a proper deference to their reasonable views in the
 11                  premises.
 12 Woodson, supra, 839 F.2d at 620 (quoting A&C Properties, supra, 784 F.2d at 1381).                       A
 13 settlement negotiated by a trustee, as a representative of the Estate, is entitled to deference. In re

 14 Morrison, 69 B.R. 586, 592 (Bankr. E.D. Pa. 1987).

 15             The Court need not conduct an exhaustive investigation into the validity or a mini-trial on
 16 the merits of the claims sought to be compromised. In re Walsh Construction, Inc., supra, 669

 17 F.2d at 1328. In fact, the Court need not decide the questions of law and fact raised in the

 18 controversies sought to be settled, and need not determine whether the settlement presented is the

 19 best one that could possibly have been achieved. Rather, the Court’s responsibility is only to

 20 canvass the issues to the see ‘whether the settlement falls below the lowest point in the zone of

 21 reasonableness.’” In re W.T. Grant Co., 669 F.2d 599, 608 (2nd Cir. 1983), cert. denied, 464 U.S.

 22 822 (1984) (quoting Newman v. Stein, 464 F.2d 689, 698 (2nd Cir.), cert. denied, 409 U.S. 1039

 23 (1972)).

 24             The Debtor in Possession has the right to exercise reasonable business judgment in order to
 25 maximize the value of the assets of the Estate. So long as a proposed compromise results in a
 26 recovery above the lowest point in the range of reasonable compromises, the Debtor should be

 27 authorized to proceed with such compromise. In light of the facts and circumstances in this case,

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           4
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                   Desc
                                      Main Document    Page 5 of 19




  1 application of the A&C Properties factors shows that the compromise set forth herein is fair and

  2 equitable, is in the best interests of the Estate, and is well above the lowest point in the range of

  3 reasonableness.

  4             B. Application of the A&C Properties Factors Demonstrates That the Settlement

  5                  Should be Approved.
  6           The Debtor has sufficiently evaluated the settlement agreement and have compared the
  7 benefits of entering into the settlement. In evaluating the settlement, the Debtor has reviewed the

  8 documents and information available to him including the risks of litigation.                      Through the
  9 settlement, the bankruptcy estate shall receive $3,500. See, Declaration of Tomer Fridman, ¶4.

 10             The Debtor has evaluated the A&C Properties factors in exercising his business judgment
 11 as to whether to enter into the settlement, and has concluded that under these factors, the

 12 settlement should be approved.

 13                  1. Probability of Success on the Merits
 14                  If the Debtor’s claims against EBF were to be tried, the Debtor may not prevail due to

 15 the recent decisions in various bankruptcy courts around the country related to EBF’s legal

 16 documents executed by the Debtor prepetition which provided the sale of White City’s receivables

 17 to the EBF. The sale was completed prepetition. As such, EBF had the legal right to continue to

 18 collect on its receivables which were the subject of the Complaint.

 19                  2. The Difficulty, if Any, in Collection.
 20                  There are no issues with collection in this situation.
 21                  3. The Complexity, Expense and Inconvenience of Litigation.

 22                  The claims against EBF would be complicated and expensive.
 23                  4. The Paramount Interests of Creditors.
 24                  The settlement with EBF will allow the Estate to receive money with only the fling a
 25 Complaint and no further litigation.                     As such, the settlement is in the best interests of the
 26 Creditors. Therefore, the Debtor has concluded that it is in the best interests of the Estate to enter

 27 into the settlement agreement on the terms set forth therein. Fridman Declaration, ¶4.

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           5
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                  Desc
                                      Main Document    Page 6 of 19




  1             C.         CONCLUSION

  2             Based thereon, the Reorganized Debtor respectfully requests that the Court grant this

  3 Motion and enter an order:

  4             1. Approving the settlement agreement;

  5             2. Authorizing the Reorganized Debtor to take any and all other actions necessary or

  6                  appropriate to effectuate the settlement.

  7             3. Granting such other relief as the Court deems just and proper.

  8

  9 DATED: November 26, 2018                                       HAVKIN & SHRAGO

 10                                                                By: /s/ Stella Havkin____________________
                                                                           STELLA HAVKIN
 11
                                                                           Attorneys for Reorganized Debtor
 12                                                                        Tomer Fridman

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26

 27

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           6
Case 1:16-bk-11729-MB                Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46               Desc
                                      Main Document    Page 7 of 19




  1                                       DECLARATION OF TOMER FRIDMAN

  2              I, Tomer Fridman, declare as follows:
  3
                1.        I am the Reorganized Debtor in this case. Each of the facts contained in this
  4
      declaration are based on my personal knowledge and, if called as a witness to do so, I would
  5
      competently testify thereto.
  6
                2.        White City 26, Inc., a California corporation that is owned and controlled by me.
  7
                3.        I executed a loan agreement pursuant to which White City borrowed moneys from
  8
      EBF on the terms and conditions set forth in the Loan Agreement.
  9
                4.        White City granted to EBF a security interest in all of White City’s accounts,
 10
      chattel paper, cash, deposit accounts, documents, equipment, general intangibles, instruments,
 11
      inventory, or investment property, and all proceeds, as those terms are defined in Article 9 of the
 12
      Uniform Commercial Code of the State of California, as amended, pursuant to that certain
 13
      Security Agreement and Guaranty attached to the Loan Agreement.
 14
                5.        I also guaranteed White City’s full performance of all terms and obligations under
 15
      the Loan Agreement pursuant to the Security Guaranty Agreement.
 16
                6.        White City defaulted on its obligations under the Loan Agreement on or about
 17
      December 1, 2016.
 18
                7.        I have sufficiently evaluated the settlement agreement and have compared the
 19
      benefits of entering into the settlement. In evaluating the settlement, I have reviewed the
 20
      documents and information available to him including the risks of litigation. Through the
 21
      settlement, the bankruptcy estate shall receive $3,500. Therefore, I have concluded that it is in
 22
      the best interests of the Estate to enter into the settlement agreement on the terms set forth therein.
 23
                8.        A true and correct copy of the Stipulation is attached hereto as Exhibit “1.”
 24
                I declare under penalty of perjury under the lawss of the United States ooff Am
                                                                                             America
                                                                                             Ameeric that the
 25
      foregoing is true and correct. Executed on November 25, 2018
                                                           5, 20
                                                              201      Calabasas,
                                                                 18 at Calabasa   California.
                                                                              as, Ca
                                                                                  Cal
                                                                                    lifornia
 26
                                                                               ______________________
 27                                                                            Tomer Fridman

 28
      C:\Users\Stella Havkin\Documents\Fridman\Avoidanceactions\9019.doc
                                                                           7
Case 1:16-bk-11729-MB   Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46   Desc
                         Main Document    Page 8 of 19




                                EXHIBIT 1
Case 1:16-bk-11729-MB   Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46   Desc
                         Main Document    Page 9 of 19
Case 1:16-bk-11729-MB   Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46   Desc
                         Main Document    Page 10 of 19
Case 1:16-bk-11729-MB   Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46   Desc
                         Main Document    Page 11 of 19
Case 1:16-bk-11729-MB              Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                  Desc
                                    Main Document    Page 12 of 19




    1
         G.           This Stipulation is subject to the notice and hearing requirements of the Bankruptcy

    2 
 Code and the approval of the Court. Upon Court approval of the Stipulation, the Adversary

    3 
 Proceeding shall be dismissed with prejudice.
    4 
 IT IS SO STIPULATED AND AGREED.

    5

    6 
 DATED: __
         November      _, 2018 

                  26,_2018
    7
                                                   TOMER FRIDAMAN, DEBTOR 


    8

    9

                                                         EBF PARTNERS, LLC
   10
  111 

          DATED:    Au@LU t '1     ,2018
                                                                    -----
                                                          <::::::::::::
                                                  By:~______~________~~~_______

   12 


  13 

   14 
 APPROVED AS TO FORM AND CONTENT: 


   15 DATED:        ~~~V1o\..f-/7, 2018 


                                                                    ~~=-~~'~L=P===-~~
                       '"
  '16

   17 
                                                  By:
                                                                    THONYF. GIULIANO                     --­
   18 

                                                                 Attorney for Defendant
   19 


  20

  21 
 DATED:       ~ 201~
  22 


  23 
                                                   By:.____~~~---------------------
  24 
                                                           Attorney for Plaintiff
  25

  26 

  27 


  28 



                                  STIPULATION FOR SETILEME1N OF ADVERSARY PROCEEDING
       Case 1:16-bk-11729-MB                      Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                                      Desc
                                                   Main Document    Page 13 of 19


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    5950 Canoga Avenue, Suite 400, Woodland Hills, CA 91367

A true and correct copy of the foregoing document entitled (specify): __________________________________________
                                                                      Motion for Approval of Settlement pursuant
________________________________________________________________________________________________
 to FRBP Rule 9019; Memorandum of Points and Authorities; Declaration of Tomer Fridman
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
11/26/2018           I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 havkinlaw@earthlink.net; stella@havkinandshrago.com             ustpregion16.wp.ecf@usdoj.gov
  anb@severson.com, dgl@severson.com;efiling@severson.com wdk@wolffirm.com
  alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
 ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com claims@recoverycorp.com
                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              11/26/2018        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

11/26/2018         Stella Havkin                                                               /s/ Stella Havkin
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 1:16-bk-11729-MB       Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46   Desc
                             Main Document    Page 14 of 19


ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com

Brownsteinlaw.bill@gmail.com

Erica.Loftis@BuckleyMadole.com, Susana.Hernandez@BuckleyMadole.com

Caecf@tblaw.com, wfm@tblaw.com;snchampney@tblaw.com

randym@cookseylaw.com

jennifer.r.musial@salliemae.com

ecfnotifications@ghidottilaw.com

hpaloci@hotmail.com, hpaloci@calibankruptcy.com

bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com

rreynolds@bwslaw.com, psoeffner@bwslaw.com,tmims@bwslaw.com,rjrnef@
bwslaw.com;fcabezas@bwslaw.com
rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-nef@bwslaw.com
Label Matrix forCase   1:16-bk-11729-MB
                 local noticing           Doc   591Express
                                           American     Filed   11/26/18
                                                            Centurion Bank  Entered 11/26/18   11:54:46
                                                                                        Christiana            Desc of Wilmington S
                                                                                                   Trust, a division
0973-1                                     Main   Document
                                           c/o Becket and Lee LLP     Page 15 of 19     14841 Dallas Parkway, Suite 300
Case 1:16-bk-11729-MB                      PO Box 3001                                    Dallas, TX 75254-7883
Central District of California             Malvern, PA 19355-0701
San Fernando Valley
Fri Jul 27 11:48:19 PDT 2018
Daimler Trust                              Deutsche Bank National Trust Company, as Tru   Everest Business Funding
c/o BK Servicing, LLC                      The Wolf Firm                                  Pryor & Mandelup, L.L.P.
PO Box 131265                              2955 Main Street Second Floor                  Attn: Anthony F. Giuliano
Roseville, MN 55113-0011                   Irvine, CA 92614-5909                          675 Old Country Road
                                                                                          Westbury, NY 11590-4513

Fay Servicing, LLC                         Main Street Acquisition Corp.                  Navient Solutions, LLC
Aldridge Pite, LLP                         c/o Becket and Lee LLP                         220 Lasley Ave
4375 Jutland Drive, Suite 200              PO Box 3001                                    Wilkes-Barre, PA 18706-1430
P.O. Box 17933                             Malvern, PA 19355-0701
San Diego, CA 92177-7921

Trojan Capital Investments LLC             U.S. Bank National Association as Legal Titl   United States Trustee (SV)
2618 San Miguel Dr. Ste 316                c/o Fay Servicing, LLC                         915 Wilshire Blvd, Suite 1850
Newport Beach                              3000 Kellway Dr. Ste 150                       Los Angeles, CA 90017-3560
Newport Beach, CA 92660-5437               Carrollton, TX 75006-3357


Wells Fargo Bank, N.A.                     San Fernando Valley Division                   Ally
P.O. Box 29482                             21041 Burbank Blvd,                            PO Box 380901
Phoenix, AZ 85038-9482                     Woodland Hills, CA 91367-6606                  Bloomington, MN 55438-0901



Ally Bank                                  Andrew Kussmaul                                Asset Acceptance LLC
PO Box 130424                              Buckley Madole, P.C.                           PO Box 1630
Roseville MN 55113-0004                    PO Box 9013                                    Warren, MI 48090-1630
                                           Addison, TX 75001-9013


Asset Acceptance, LLC                      BANK OF AMERIC ,A NATIONAL ASSOCIATION         BANK OF AMERICA, NATIONAL ASSOCIATION
P.O. Box 2036                              C/O C T CORPORATION SYSTEM                     150 N COLLEGE STREET, NC1-028-17-06
Warren, MI 48090-2036                      818 WEST SEVENTH STREET, 2ND FLOOR             CHARLOTTE, NC 28255-0001
                                           LOS ANGELES, CA 90017-3425


Bank Of America, N.A.                      Bank of America, N.A.                          Bank of America, N.A.
PO BOX 31785                               PO Box 15312                                   Tony Harrison
Tampa, FL 33631-3785                       Wilmington, DE 19850-5312                      PO Box 982284
                                                                                          El Paso, TX 79998-2284


Buckley Madole PC                          CIT   BANK, N.A.                               CITBANK NA
PO Box 9013                                c/o   CT CORPORATION SYSTEM                    1 CIT DRIVE
Addison, TX 75001-9013                     818   WEST SEVENTH STREET, 2ND FLOOR           LIVINGSTON, NJ 07039-5703
                                           LOS   ANGELES, CA 90017-3407


COUNTRYWIDE HOME LOAN ,S INC.              COUNTRYWIDE HOME LOANS, INC.                   Calvary SPC I LLC
c/o CT CORPORATION SYSTEM                  150 N COLLEGE STREET, NC1-028-17-06            2618 San Miguel Dr., Ste 316
818 WEST SEVENTH STREET, 2ND FLOOR         CHARLOTTE, NC 28255-0001                       Newport Beach, CA 92660-5437
LOS ANGELES, CA 90017-3407
               Case 1:16-bk-11729-MB
Calvary SPC I LLC                      Doc   591
                                        Cavalry SPV I,Filed
                                                       LLC 11/26/18 Entered 11/26/18
                                                                                Cavalry11:54:46
                                                                                        SPV I, LLC Desc
PO Box 27288                            Main    Document          Page
                                        500 Summit Lake Drive, Ste 400 16 of 19 c/o Bass & Associates, P.C.
Tempe, AZ 85285-7288                    Valhalla, NY 10595-2321                    3936 E. Ft. Lowell Rd., Suite 200
                                                                                   Tucson, AZ 85712-1083


Cavalry SPVI, LLC                       Chase                                      Chase
POI Box 29482 MAC S4101-08C             2333 Waukeegan Rd                          PO Box 24696
Phoenix, AZ 85038-9482                  Deerfield, IL 60015-5508                   Columbus, OH 43224-0696



Chase Records Center                    Christiana Trust                           Christiana Trust, Trustee (See 410)
Attn: Correspondence mail               Wilmington Savings Fund Society, FSB       c/o FAY SERVICING, LLC
700 Kansas Lane                         939 W North Avenue, Ste 680                Bankruptcy Department
Monroe, LA 71203-4774                   Chicago, IL 60642-1231                     939 W. North Avenue Suite 680
                                                                                   Chicago, Illinois 60642-1231

Commissions Funding Solutions           DEUTSCHE BANK                              Daimler Trust
1902 Wright Pl. Ste 200                 60 WALL STREET                             PO Box 5209
Carlsbad, CA 92008-6583                 NEW YORK, NY 10005-2858                    Carol Stream, IL 601975209



Deutsche Bank National Trust Company    Don A Madden III, President                Employment Development Department
c/o Select Portfolio Servicing, Inc.    Trojan Capital Investments, LLC            PO Box 826880
P.O. Box 65250                          2618 Swan Miguel Dr Ste 316                Sacramento, CA 94280-0001
Salt Lake City UT 84165-0250            Newport Beach, CA 92660-5437


FNB Omaha                               FRANCHISE TAX BOARD                        First National Bank of Omaha
PO Box 3412                             BANKRUPTCY SECTION MS A340                 1620 Dodge St., Stop Code 3105
Omaha, NE 68103-0412                    PO BOX 2952                                Omaha, NE 68197-0002
                                        SACRAMENTO CA 95812-2952


First National Bank of Omaha            Ford Motor Credit Corp.                    Franchise Tax Board
PO Box 25557                            3636 Birch Street, Ste 290                 PO Box 2952
Omaha, NE 68103                         Newport Beach, CA 92660-2656               Sacramento, CA 95812-2952



Franchise Tax Board                     Franchise Tax Board Chief Counsel          Franchise Tax Board Claim Agent
PO Box 942857                           PO Box 1720 MS: A-260                      George Guido
Sacramento, CA 94257-0511               Rancho Cordova, CA 95741-1720              Sacramento, CA 95812-2952



George Guido                            Henry D Paloci III                         (p)INTERNAL REVENUE SERVICE
Franchise Tax Board BK Sec. MS A340     2800 Camino Dos Rios #101A                 CENTRALIZED INSOLVENCY OPERATIONS
PO Box 2952                             Newbury Park, CA 91320-1138                PO BOX 7346
Sacramento, CA 95812-2952                                                          PHILADELPHIA PA 19101-7346


Internal Revenue Service                Isadora Fridman                            JPMorgan Chase
PO Box 7346                             3915 Prado del Maiz                        PO Box 24696
Philadelphia, PA 19101-7346             Calabasas, CA 91302-3633                   Columbus, OH 43224-0696
                CaseNational
JPMorgan Chase Bank,   1:16-bk-11729-MB
                              Association   Doc   591 Bankruptcy
                                             Kia Vang,    Filed 11/26/18
                                                                 Agent       Entered 11/26/18   11:54:46 Desc
                                                                                         Lisa Looney
c/o Chase Records Center                     Main   Document
                                             Ally Servicing LLC        Page 17 of 19     Midland Credit Management, Inc.
Attn: Correspondence Mail, Mail Code: LA     4000 Lexington Ave. N Ste 100                  PO Box 2036
700 Kansas Lane                              Shoreview, MN 55126-3196                       Warrren, MI 48090-2036
Monroe, LA 71203-4774

Loan Me                                      Los Angeles County Tax Collector               MB Fin Svc
PO Box 5645                                  PO Box 54110                                   PO Box 961
Orance, CA 92863-5645                        Los Angeles, CA 90054-0110                     Roanoke, TX 76262-0961



MTC FINANCIAL INC DBA TRUSTEE CORPS          MTC FINANCIAL INC. DBA TRUSTEE CORPS           Mercedes Benz Financial Services
17100 GILLETTE AVENUE                        2112 BUSINESS CENTER DRIVE, FLOOR 2            PO Box 961
IRVINE, CA 92614-5603                        IRVINE, CA 92612-7135                          Roanoke, TX 76262-0961



Mercedes Benz of Calabasas                   Midland Credit Management, Inc.                NBS DEFAULT SERVICES LLC
24181 Calabasas Rd                           PO Box 2036                                    301 EAST OCEAN BOULEVARD, # 1720
Calabasas, CA 91302-1512                     Warren, MI 48090-2036                          LONG BEACH, CA 90802-8813



Nancy Craft                                  Navient Solutions, Inc                         Navient Solutions, Inc. on behalf of
Amex                                         Attn: Bankruptcy Litigation Unit               United Student Aid Funds, Inc.
1620 Dodge St Stop Code 3105                 PO Box 9430                                    Attn: Bankruptcy Litigation Unit E3149
Omaha, NE 68197-0003                         Wilkes Barre, PA 18773-9430                    PO Box 9430
                                                                                            Wilkes Barre, PA 18773-9430

Nordstm/Td                                   ONEWEST BANK                                   ONEWEST BANK
13531 E Caley Avservice Service              C/O C T CORPORATION SYSTEM                     C/O FINANCIAL FREEDOM
Englewood, CO 80111                          818 WEST SEVENTH STREET, 2ND FLOOR             2900 ESPERANZA CROSSING
                                             LOS ANGELES, CA 90017-3407                     AUSTIN, TX 78758-3658


ONEWEST BANK                                 ONEWEST BANK, A DIVISION OF CIT BANK, N.A.     PRA Receivables Management, LLC
C/O MTC FINANCIAL INC. DBA TRUSTEE CORPS     P.O. BOX 7056                                  PO Box 41021
17100 GILLETTE AVENUE                        PASADENA, CA 91109-7056                        Norfolk, VA 23541-1021
IRVINE, CA 92614-5603


Palatino Homeowners Association              Payment Processing Center                      Platino HOA c/o Mink Management
c/o Mink Condominium Management              PO Box 78367                                   4040 Glencoe Ave
4040 Glencoe Avenue                          Phoenix, AZ 85062-8367                         Marina del Rey, CA 90292-5608
Marina del Rey, CA 90292-5608


(p)PORTFOLIO RECOVERY ASSOCIATES LLC         Raymond Cruz                                   Rita Torres
PO BOX 41067                                 Calvary Portfolio Services, Inc                Bass & Associates, P.C.
NORFOLK VA 23541-1067                        500 Summit Lake Dr, Ste 400                    3936 East Ft. Lowell Rd Ste 200
                                             Valhalia, NY 10595-2322                        Tucson, AZ 85712-1083


SPECIAL DEFAULT SERVICES, INC.               SYNCB/JCP                                      (p)CALIFORNIA STATE BOARD OF EQUALIZATION
17100 GILLETTE AVENUE                        4125 Windward Plaza                            ACCOUNT REFERENCE GROUP MIC 29
IRVINE, CA 92614-5603                        Alpharetta, GA 30005-8738                      P O BOX 942879
                                                                                            SACRAMENTO CA 94279-0029
               Case 1:16-bk-11729-MB
State of California                                Doc
                                                    State591     Filed Board
                                                          of California  11/26/18      Entered 11/26/18
                                                                             of Equalization       THE BANK11:54:46      Desc
                                                                                                            OF NEWYORK MELLON CORPORATION
Bankruptcy Section MS A340                          Main   Document
                                                    400 N Street, MIC:73     Page    18  of  19    225 LIBERTY STREET
Sacramento, CA                                      Sacramento, CA 95814                                 NEWYORK, NY 10286-0001



TROJAN CAPITAL INVESTMENT IS LLC                    Tony Harrison                                        Trojan Capital Investments, LLC
1712 PIONEER AVENUE, SUITE 5333                     Bank of America                                      2618 Swan Miguel Drive, Ste 316
CHEYENNE, WY 82001-4406                             PO Box 982284                                        Newport Beach, CA 92660-5437
                                                    El Paso, TX 79998-2284


Trojan Capital Investments, LLC                     (p)US BANK                                           U.S. Bank N.A. as Legal Title Trustee
28786 Network Place                                 PO BOX 5229                                          3000 Kellway Dr. Ste 150
Chicago, IL 60673-1287                              CINCINNATI OH 45201-5229                             Carrollton, TX 75006-3357



U.S. Bank National Association,                     U.S. Small Business Administration                   USA Funds MC E2148
Fay Servicing, LLC                                  Attn: So Cal Legal Unit                              PO Box 6180
3000 Kellway Dr. Ste 150                            330 North Brand Blvd., Ste 1200                      Indianapolis, IN 46206-6180
Carrollton, TX 75006-3357                           Glendale, CA 91203-2320


United States Dept of Justice                       Wells Fargo Bank Payment Remittance                  Wells Fargo Bank, N.A.
PO Box 683                                          PO Box 6426                                          Wells Fargo Payment Remittance Center
Washington, DC 20044-0683                           Carol Stream, IL. 60197-6426                         PO Box 51174
                                                                                                         Los Angeles, CA 90051-5474


Wells Fargo Card Services                           Zach Brown, Kim Marlo                                Stella A Havkin
PO Box 51174                                        1902 Wright Place Ste 200                            Havkin & Shrago
Los Angeles, CA 90051-5474                          Carlsbad, CA 92008-6583                              5950 Canoga Avenue
                                                                                                         Ste 400
                                                                                                         Woodland Hills, CA 91367-5037

Stella A Havkin                                     Tomer Fridman                                        William Brownstein
Litwak and Havkin                                   25420 Prado De Las Peras                             11755 Wilshire Blvd Ste 1250
5950 Canoga Ave Ste 400                             Calabasas, CA 91302-3656                             Los Angeles, CA 90025-1540
Woodland Hills, CA 91367-5037




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


INTERNAL REVENUE SERVICE                            Portfolio Recovery                                   (d)Portfolio Recovery Associates, LLC
300 N LOS ANGELES ST                                120 Corporate Blvd.                                  PO Box 12914
MS 5022                                             Norfolk, VA 23502                                    Norfolk, VA 23541
LOS ANGELES, CA 90012


(d)Portfolio Recovery Associates, LLC               State Board of Equalization                          (d)State of California Board of Equalization
c/o Best Buy Credit Card                            PO Box 942879                                        450 N Street, MIC:73
POB 41067                                           Sacramento, CA                                       Sacramento, CA 95814-0073
Norfolk VA 23541
U.S. BANK      Case 1:16-bk-11729-MB               Doc 591 Filed 11/26/18 Entered 11/26/18 11:54:46                            Desc
C/O U.S. BANCORP                                    Main Document    Page 19 of 19
800 NICOLLET MALL
MINNEAPOLIS, MN 55402




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ally Bank                                        (u)BANK OF AMERICA, N.A.                             (u)Christiana Trust, a division of Wilmington




(du)Christiana Trust, a division of Wilmingto       (u)Courtesy NEF                                      (u)Ewing Realty Group, Inc.




(u)JP Morgan Chase Bank N.A.                        (u)Tax and Accounting, Inc. and Sangay Sachde        (u)U.S. BANK, NA AS LEGAL TITLE TRUSTEE FOR T




(d)Wells Fargo Bank, N.A.                           (d)American Express Centurion Bank                   (d)Daimler Trust
P.O. Box 29482                                      c/o Becket and Lee LLP                               c/o BK Servicing, LLC
Phoenix, AZ 85038-9482                              PO Box 3001                                          PO Box 131265
                                                    Malvern PA 19355-0701                                Roseville, MN 55113-0011


(d)Main Street Acquisition Corp                     (d)Navient Solutions, LLC                            (u)United States Attorney’s Office
c/o Becket and Lee LLP                              220 Lasley Ave                                       Federal Bldg, Room 7516
PO Box 3001                                         Wilkes-Barre, PA 18706-1430                          300 N Los Angeles, CA
Malvern PA 19355-0701


End of Label Matrix
Mailable recipients   110
Bypassed recipients    15
Total                 125
